FILED
                           NOT FOR PUBLICATION
                                                                              MAY 10 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-30008

              Plaintiff-Appellee,                D.C. No.
                                                 1:15-cr-00057-SPW-1
 v.

JOSHUA LEE HELM,                                 MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted March 7, 2018**
                               Seattle, Washington

Before: RAWLINSON, CLIFTON, and CHRISTEN, Circuit Judges.

      Appellant Joshua Helm (Helm) appeals the district court’s denial of his

motions to suppress evidence seized on two separate occasions. Specifically, Helm

contends that the July 22, 2014, warrantless seizure of his vehicle was not


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supported by probable cause, and the September 3, 2014, Terry1 stop was not based

on reasonable suspicion. Reviewing de novo, we affirm the judgment of the

district court. See United States v. Moore, 770 F.3d 809, 812 (9th Cir. 2014)

(reviewing the denial of a motion to suppress de novo).

      1.       We held in United States v. Bagley, 772 F.2d 482, 491 (9th Cir. 1985),

that “the existence of probable cause alone justifies a warrantless search or seizure

of a vehicle lawfully parked in a public space.” Probable cause for a warrantless

search or seizure “exists if there is a fair probability that contraband or evidence of

a crime will be found in a particular place under the totality of the circumstances.”

United States v. Faagai, 869 F.3d 1145, 1150 (9th Cir. 2017) (citations and

internal quotation marks omitted). The totality of the circumstances preceding the

seizure of Helm’s truck on July 22, 2014, included the fact that a records check on

the license plate revealed that the truck was registered to Helm and that Helm had

an outstanding arrest warrant. After Helm was arrested, he insisted that the

officers not enter the truck. A patdown of Helm resulted in discovery of a

suspected methamphetamine pipe, and a detective recognized Helm’s truck

because he had “done two previous control drug buys with Mr. Helm,” when Helm




      1
          Terry v. Ohio, 392 U.S. 1 (1968).
                                              2
was driving the same truck. Under the circumstances, officers had probable cause

to believe the truck contained evidence of drug trafficking.

      Helm argues that the evidence of the controlled drug purchases was stale,

but this argument lacks merit. See United States v. Greany, 929 F.2d 523, 525 (9th

Cir. 1991) (“Staleness must be evaluated in light of the particular facts of the case

and the nature of the criminal activity and property sought. . . .”) (citation omitted);

see also United States v. Angulo-Lopez, 791 F.2d 1394, 1399 (9th Cir. 1986)

(“With respect to drug trafficking, probable cause may continue for several weeks,

if not months, of the last reported instance of suspected activity.”) (citations

omitted).

      2.     Reasonable suspicion exists to detain an individual for questioning if

an officer has a reasonable, objective belief that “criminal activity may be afoot.”

United States v. Arvizu, 534 U.S. 266, 273 (2002) (citations and internal quotation

marks omitted). Here, the officer spotted a truck parked in the parking lot of what

he believed was a closed business. Two males were sitting in the truck, and a male

and female were standing outside the truck, near the passenger door. The males

inside the truck appeared “dazed” and began moving around inside the truck as if

hiding or moving something, and the individuals outside the truck left. The driver

grew agitated when the officer asked the occupants for their names, and Helm


                                           3
reached into his waistband and moved something toward the center of the seat.

Under the totality of these circumstances, there was “a basis for suspecting that

[Helm was] engaged in criminal conduct.” United States v. Thomas, 211 F.3d

1186, 1189, 1192 (9th Cir. 2000).

      Because the warrantless seizure of Helm’s truck was supported by probable

cause, and because reasonable suspicion existed sufficient to detain Helm, we

affirm the denial of Helm’s motions to suppress evidence obtained as a result of the

challenged search and the challenged detention.

      AFFIRMED.




                                          4